Citation Nr: 1420706	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for instability of the left knee.

2.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee.

3.  Entitlement to a rating in excess of 20 percent for instability of the right knee.

4.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied a TDIU and confirmed and continued for each knee: a 20 percent rating for instability and a 10 percent disability rating for degenerative arthritis.

By way of background, a June 2005 rating action also denied a TDIU and confirmed and continued for each knee a 20 percent rating for instability and a 10 percent disability rating for degenerative arthritis.  Within one year of this determination, the Veteran did not express disagreement, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.201 (2013); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the June 2005 rating action became final.  

In December 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) via video-conference.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future consideration of this appellant's case must take into account the existence of this electronic record.

In October 2013 a treating VA physician completed an aid and attendance examination, indicating that the Veteran is seeking entitlement thereto.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU prior to November 22, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to November 22, 2013, the preponderance of the evidence shows that the Veteran's instability of the left knee was manifested by no more than moderate recurrent subluxation or lateral instability.

2.  Since November 22, 2013, the Veteran's instability of the left knee has been manifested by severe instability.

3.  Prior to November 22, 2013, the preponderance of the evidence shows that the Veteran's left knee disability was productive of painful motion with flexion limited to no less than 50 degrees, and extension limited to 0 degrees, without evidence of ankylosis, dislocated cartilage, impairment of tibia or fibula, or genu recurvatum.

4.  Since November 22, 2013, the Veteran's left knee disability was productive of painful motion with flexion limited to 15 degrees, and extension limited to 15 degrees, without evidence of ankylosis, dislocated cartilage, impairment of tibia or fibula, or genu recurvatum.

5.  Since November 22, 2013, the Veteran has had two superficial stable painful scars on his left knee with a total area of less than 144 square inches.

6.  Prior to November 22, 2013, the preponderance of the evidence shows that the Veteran's instability of the right knee was manifested by no more than moderate recurrent subluxation or lateral instability.

7.  Since November 22, 2013, the Veteran's instability of the right knee has been manifested by severe instability.

8.  Prior to November 22, 2013, the preponderance of the evidence shows that the Veteran's right knee disability was productive of painful motion with flexion limited to no less than 100 degrees, and extension limited to 0 degrees, without evidence of ankylosis, dislocated cartilage, impairment of tibia or fibula, or genu recurvatum.

9.  Since November 22, 2013, the Veteran's right knee disability is productive of painful motion with flexion limited to 20 degrees, and extension limited to 25 degrees, without evidence of ankylosis, dislocated cartilage, impairment of tibia or fibula, or genu recurvatum.

10.  Since November 22, 2013, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to November 22, 2013, the criteria for an evaluation in excess of 20 percent for instability of the left knee were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  Effective November 22, 2013, the criteria for an evaluation of 30 percent for instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

3.  Prior to November 22, 2013, the criteria for an evaluation in excess of 10 percent for limitation of motion of the left knee were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2013).

4.  Effective November 22, 2013, the criteria for an evaluation of 30 percent for limitation of flexion of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.68, 4.7, 4.71a, Diagnostic Code 5260 (2013).

5.  Effective November 22, 2013, the criteria for an evaluation of 20 percent for limitation of extension of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.68, 4.7, 4.71a, Diagnostic Code 5261 (2013).

6.  The criteria for the assignment of a separate 10 percent rating for painful scars of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2013).

7.  Prior to November 22, 2013, the criteria for an evaluation in excess of 20 percent for instability of the right knee were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

8.  Effective November 22, 2013, the criteria for an evaluation of 30 percent for instability of the right knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

9.  Prior to November 22, 2013, the criteria for an evaluation in excess of 10 percent for limitation of motion of the right knee were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2013).

10.  Effective November 22, 2013, the criteria for an evaluation of 20 percent for limitation of flexion of the right knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.68, 4.7, 4.71a, Diagnostic Code 5260 (2013).

11.  Effective November 22, 2013, the criteria for an evaluation of 30 percent for limitation of extension of the right knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.68, 4.7, 4.71a, Diagnostic Code 5261 (2013).

12.  Effective November 22, 2013, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the November 2008 letter that was provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims and to establish a disability rating or effective date for the disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran's VA and private outpatient treatment records have been associated with the claims file.  He was also afforded VA examinations in December 2008, May 2010, and February 2013.  Additionally, a Disability Benefits Questionnaire (DBQ) was completed by a VA provider in November 2013.  These are adequate because the examiners discussed his medical history, described his disabilities and symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported, nor does the record show, that his knees have worsened in severity since the most recent November 2013 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  As such, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

A.  Instability

Service connection is in effect for right and left knee disabilities.  Each is currently rated 20 percent disabling for instability under Diagnostic Code (DC) 5257.  The Veteran contends that his knee disabilities are more severely disabling than currently evaluated and higher ratings are warranted.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent rating requires moderate recurrent subluxation or lateral instability and a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Near the beginning of the appeal period, in November 2008, an MRI showed mild subluxation of the left knee.  The December 2008 VA examiner observed no subluxation of either knee and no instability of the right knee.  March 2010 x-rays showed no subluxation of either knee.  At both the May 2010 and February 2013 VA examinations, the examiners noted that there was no objective instability of either knee, but the Veteran reported subjective instability of both knees.  There is no evidence of severe subluxation or instability during this period.

The November 22, 2013 DBQ performed by VA treating physician Dr. H found that anterior and posterior instability could not be tested due to severe pain, but x-ray evidence showed patellar subluxation.  He objectively measured medial-lateral instability of 3+ (10-15 millimeters) in both knees, which appears to be the highest level of instability in the joint stability test rubric.  Therefore, the Board finds that the Veteran had severe instability of both knees on November 22, 2013.

Thus, the Board finds that prior to November 22, 2013, the evidence showed no more than moderate recurrent subluxation or lateral instability and therefore no more than a 20 percent rating was warranted for either knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Effective November 22, 2013, a 30 percent rating is warranted for severe instability of each knee.

B.  Limitation of motion

Diagnostic Code 5003 essentially establishes three methods of evaluating degenerative arthritis that is established by X-rays:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  38 C.F.R. § 4.71a.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate DC for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis that is established by X-ray is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

Pursuant to Diagnostic Code 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  Pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.

The right and left knees are each currently rated 10 percent disabling for degenerative arthritis under DC 5260.  The Veteran contends that his knee disabilities are more severely disabling than currently evaluated and that higher ratings are warranted.

Measurements of the Veteran's range of motion dated December 2008, June 2009, May 2010, and February 2013 show that flexion of the left knee ranged from 50 degrees at its most restricted (in May 2010) to 110 degrees at its least restricted (in December 2008 and May 2010).  Flexion of the right knee ranged from 100 degrees at its most restricted (in May 2010) to 140 degrees at its least restricted (in December 2008).  Extension of both knees was consistently normal at 0 degrees.  Therefore, the criteria for a rating in excess of 10 percent for limitation of motion were not met prior to November 22, 2013 for either knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  

The November 22, 2013 DBQ performed by VA physician Dr. H showed that flexion and extension of the left knee were both restricted to 15 degrees.  Flexion of the right knee was restricted to 20 degrees and extension was restricted to 25 degrees.  This level of limitation of motion is consistent with a March 2014 VA treatment record that notes moderately severe limitation of motion of the knees.  Thus, the Board finds that, effective November 22, 2013, a 30 percent rating is warranted for left knee flexion, a 20 percent rating is warranted for left knee extension, a 20 percent rating is warranted for right knee flexion, and a 30 percent rating is warranted for right knee extension.

C.  Other DCs

Prior to November 22, 2013, the Veteran does not meet the criteria for a separate rating under any other knee-related DCs.  DCs 5256, 5258 and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  VA examination reports specifically note an absence of ankylosis.  While he does have removed cartilage in his left knee, the highest rating available under applicable DC 5259 is 10 percent; therefore a higher rating is not available under this DC.  DCs 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  All of the medical evidence shows no such impairment.  Therefore, a higher rating is not available under these DCs.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

The Board has considered whether a higher rating would be warranted under another DC after November 22, 2013.  Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Here, the combined evaluations for disabilities of the knee shall not exceed the 60 percent evaluation of Diagnostic Code 5162 (amputation at middle or lower thirds of leg).  

As discussed above, after November 22, 2013, each lower extremity is entitled to a 30 percent schedular rating for instability, and separate 30 percent and 20 percent schedular ratings for flexion and extension.  The resulting combined rating for each leg, as per 38 C.F.R. § 4.25, is a 61 percent rating.  That is, 30 percent combined with 20 percent yields 44 and 44 combined with 20 yields 55.  The application of the bilateral factor contained in 38 C.F.R. § 4.26 provides that, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability.  Accordingly, 10 percent of 55 is 5.5 percent, which when added to the 55 percent rating equals 60.5 percent, which is rounded to 60 percent.  As 60 percent equals the maximum evaluation of 60 percent under the amputation rule, no higher evaluation is available and a discussion of ratings under other DCs would not be beneficial to the Veteran.

D.  Scars

Evidence shows that the Veteran also has two scars on his left knee from his in-service surgery (the residuals of which are service-connected).  The Veteran filed his increased rating claim on October 13, 2008.  The rating criteria for scar DCs were revised effective October 23, 2008.  See 73 Fed. Reg. 52710.  As the Veteran filed his increased rating claim prior to October 23, 2008, and did not specifically request consideration under the most recently amended ratings, only the criteria in effect from August 30, 2002, to October 23, 2008, need be considered in this instance.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008).

Prior to November 22, 2013, the left knee scars were observed in VA examinations but VA examiners noted that they were not painful or tender.  However, at the November 22, 2013 DBQ, Dr. H noted that the scars were painful, and the Veteran confirmed this via testimony at his December 2013 hearing.

The May 2010 examiner noted two well-healed scars on the left knee measuring 1) 12 cm to the dorsal aspect of knee and 2) 9 cm to lateral aspect of knee running perpendicular to leg.  The February 2013 VA examiner conducted a full VA scars examination and found no scars on the right knee and no painful scars.  She did find a superficial non-linear scar on the left lower extremity with approximate total area of 5.75 inches by 0.1 inches.  

DC 7804 provided that a 10 percent disability evaluation was warranted for superficial scars that are painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2007).  Thus, the Board finds that, effective November 22, 2013, an additional 10 percent disability rating is warranted for the two superficial, painful scars of the left knee.  38 C.F.R. § 4.118, DC 7804 (2007).

It would be inappropriate to rate the scars under any other criteria, as DCs 7800-7803 require either disfiguration or scars on the head, face, and neck; an area of 144 square inches or greater; or unstable scars.  None of these criteria are applicable to the Veteran's left knee scars.

While the November 2013 DBQ and the Veteran's testimony mention painful scars on "both knees," the evidence does not show any evidence of right knee scarring prior to November 2013.  Moreover, service connection is in effect for the residuals of a left knee surgery (that resulted in scars) but the right knee is secondarily service-connected without a history of surgery to that extremity.  Therefore the Board does not find that any additional disability rating is warranted for any scars of the right knee.

E.  Other considerations

Due consideration has been given to Francisco and staged ratings have been assigned accordingly.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right and left knee disabilities are characterized by limited flexion, limited extension, instability, locking, and removed cartilage, without evidence of ankylosis, dislocated cartilage, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  Further, the additional functional effect of painful motion is contemplated in his current evaluation under DC 5260-5010 and DeLuca.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of knee symptomatology is consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a) (2013).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In light of the increased ratings granted herein and applying the bilateral factor and amputation rule, effective November 22, 2013, the Veteran's knee disabilities are each rated as 60 percent disabling.  When combined with each other and with the scar rating, they yield a combined rating of 80 percent.  Thus, effective November 22, 2013, the Veteran meets the criteria of having a single service-connected disability ratable at 60 percent or higher and a combined rating of 70 or higher.  38 C.F.R. § 4.16(a).  In the November 22, 2013 DBQ, VA physician Dr. H stated that the Veteran is unemployable due to his service-connected disabilities because he is unable to walk, sometimes unable to stand, and is wheelchair bound.  He reiterated this opinion in a letter submitted in December 2013.  There is no medical evidence dated after November 22, 2013 in conflict with this medical opinion.  Thus, the Board finds that, effective November 22, 2013, a TDIU is warranted.






ORDER

Prior to November 22, 2013, a rating in excess of 20 percent for left knee instability is denied.

Subject to the law and regulations governing payment of VA monetary benefits, effective November 22, 2013, a 30 percent rating for left knee instability is granted.

Prior to November 22, 2013, a rating in excess of 10 percent for limitation of motion of the left knee is denied.

Subject to the law and regulations governing payment of VA monetary benefits, effective November 22, 2013, a 30 percent rating for left knee limitation of flexion and a 20 percent rating for limitation of left knee extension are granted.

Subject to the law and regulations governing payment of VA monetary benefits, effective November 22, 2013, a 10 percent rating is granted for left knee scars.

Prior to November 22, 2013, a rating in excess of 20 percent for right knee instability is denied.

Subject to the law and regulations governing payment of VA monetary benefits, effective November 22, 2013, a 30 percent rating for right knee instability is granted.

Prior to November 22, 2013, a rating in excess of 10 percent for limitation of motion of the right knee is denied.

Subject to the law and regulations governing payment of VA monetary benefits, effective November 22, 2013, a 20 percent rating for right knee limitation of flexion and a 30 percent rating for limitation of right knee extension are granted.

Subject to the law and regulations governing payment of VA monetary benefits, effective November 22, 2013, a total disability rating based on individual unemployability is granted.


REMAND

The record shows that prior to November 22, 2013, the Veteran was not working.  The May 2010 VA examiner noted that he was retired due to medical problems, including knee conditions, hypertension, and diabetes.  For the purpose of meeting the schedular criteria, disabilities of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. § 4.16(a).  Prior to November 22, 2013, the Veteran's bilateral knee disabilities yielded a combined rating of 50 percent.  Thus, prior to November 22, 2013, the Veteran did not meet the schedular criteria for a TDIU.  However, in January 2013 the Veteran filed an explicit claim for entitlement to service connection for diabetes.  This issue has not been adjudicated by the AOJ and would generally be referred to the AOJ for consideration in the first instance.  However, adjudication of this service connection claim could impact the TDIU claim.  Thus, a decision by the Board on the Veteran's TDIU claim prior to November 22, 2013, would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).
In the interest of fairness to the Veteran and efficient usage of VA resources, the Board will also remand the service connection claim for appropriate development and adjudication.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to (A) the service connection claim for diabetes; and (B) a TDIU prior to November 22, 2013.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of those claims.  Allow an appropriate amount of time for response and associate the notification with the claims file. 

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of 1) his diabetes symptomatology, to include any possible relationship to military service or service-connected disability, and 2) the effect of his service-connected disabilities on his ability to work prior to November 22, 2013.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination addressing the etiology of the Veteran's diabetes.  The examiner must state whether it is as likely as not that (a) the diabetes had its onset in service or is related to the Veteran's military service; and (b) the diabetes is related, at least in part, to any service-connected disabilities.  All necessary tests should be conducted and all findings and conclusions should be set forth in a legible report.

4.  After the above development and adjudication are complete, schedule the Veteran for an appropriate VA evaluation, to be conducted, if possible, by a vocational rehabilitation specialist, to determine whether it is at least as likely as not that he was unable to work due to his service-connected disabilities prior to November 22, 2013.  The claims file should be made available to and reviewed by the evaluator.  Any appropriate tests and studies should be conducted.  

Thereafter, the evaluator should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability(ies) rendered him unable to secure or follow a substantially gainful occupation prior to November 22, 2013.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  Adjudicate the Veteran's claim of service connection for diabetes mellitus and then consider whether a TDIU is warranted prior to November 22, 2013, with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


